mNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 03/04/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 6, 8 – 13 and 15 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “encode information corresponding to a comparison method applied by the flag generator and the comparison result, and output the encoded information as a bitstream together with the flag, wherein the direction information indicates a location of the target pixel with respect to the reference pixel, wherein the Bayer image is generated by passing through a plurality of color filters of a Bayer pattern, wherein each of the plurality of color filters is configured by sequentially arranging unit Bayer filters comprising one red filter, one blue filter, and two green filters in a grid form, wherein each of the plurality of candidate pixels is generated by passing through first color filters, among the plurality of color filters, that is same as a second color filter, among the plurality of color filters, that the target pixel passed through, and wherein each of the first color filters and the second color filter comprises the one red filter, the one blue filter, and the two green filters, where the closest prior art is Yamada et al (JP 2009-194760 A), Ishikawa et al (JP 2009-071472 A) and Rath et al. (US 2020/0275096 A1). 
Yamada et al. is directed towards a pixel value predicting unit 11 calculates the sum of absolute values of the difference between the pixel values for each of three pixel pairs arranged in four directions that are the horizontal direction, the vertical direction, the left oblique direction, and the right oblique direction among eleven pixels which are located around the pixel to be coded and have been coded in an input Bayer array signal. The pixel value prediction unit 11 determines one pixel that is nearest to the pixel to be coded in the direction, corresponding to the minimum sum of the absolute values among the sums of absolute values as the prediction pixel. A prediction error calculating unit 12 calculates the difference value between this prediction error and the value of the pixel to be coded. A Huffman coding unit 13 performs Huffman coding on the difference value, see abstract. 
And, Ishikawa et al, which is in the same field of endeavor, discloses an image encoder 10 includes: a first difference absolute value calculation part 21 for calculating the absolute value dH of a difference between a pixel C' positioned at the upper left of an encoding object pixel D and a pixel B' positioned above the pixel D; a second difference absolute value calculation part 22 for calculating the absolute value dV of a difference between the pixel C' and a pixel A' positioned at the left of the pixel D; a difference calculation part 23 for calculating a difference dF between the dH and the dV; a predicted value calculation part 24 for calculating the predicted value P of the pixel D on the basis of the dF; a pixel predicted value difference calculation part 25 for calculating a difference d between the pixel D and the predicted value P; and a quantization part 26 for quantizing the difference d, see abstract. 
Last but not least, Rath et al., which is in the same field of endeavor, discloses a method and an apparatus for video encoding and decoding, and more particularly, to a method and an apparatus for low-complexity bi-directional intra prediction. For example, a subset of a plurality of directional intra prediction modes is selected based on a shape of a current block of 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 8 and 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486